Citation Nr: 1000620	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  05-04 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected bilateral pes planus with hallux valgus deformity 
of the great toes, currently rated as 30 percent disabling, 
and 10 percent disabling prior to August 12, 2009.  

2.  Entitlement to a compensable rating for the service-
connected vasomotor rhinitis.  

3.  Entitlement to a higher initial evaluation for the 
service-connected migraine headaches, currently rated as 30 
percent disabling.  





ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to December 
1997.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision 
issued by the RO.  

The Board remanded the case to the RO in August 2007 for 
additional development of the record.  


FINDINGS OF FACT

1.  The service-connected bilateral pes planus currently is 
not shown to be productive of more than severe overall 
disablement of either foot or more than mild hallux valgus 
deformity of either great toe.  

2.  The service-connected vasomotor rhinitis currently is 
shown to be manifested by recurrent symptoms and related 
sinus manifestations that more closely approximate a 
disability picture consistent with his having at least three 
but not more than six non-incapacitating episodes per year.  

3.  The service-connected migraine headaches currently is not 
shown to be manifested by very frequent and completely 
prostrating and prolonged attacks productive of severe work 
impairment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating 
higher than 30 percent for the service-connected bilateral 
pes planus with hallux valgus deformity of the great toes are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.71a including Diagnostic Code (DC) 5276 (2009).  

2.  The criteria for the assignment of an increased rating of 
10 percent, but not more for the service-connected vasomotor 
rhinitis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.97 including DC 8510, 8522 (2009).  

3.  The criteria for the assignment of an increased rating 
higher than 30 percent for the service-connected migraine 
headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.124a including Diagnostic Code (DC) 
8100 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duties to notify and 
to assist claimants in the development of their claims.  VA 
regulations for the implementation of VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  

Here, the Board finds on review of the record that the 
provisions of VCAA have been met and substantially addressed 
in this appeal involving the Veteran's three claims for 
increase.  The Veteran in this sense has been actively 
involved in rating process and is shown by her statements to 
understand the criteria required for a higher rating for each 
service-connected disability.  

Moreover, because these matters have been subject to further 
development action taken by the Board in August 2007, the 
Veteran was afforded with an opportunity to submit evidence 
to support her claim and to appear for a VA examination to 
evaluate the current severity of each service-connected 
disability.  

Finally, at this time, the Board finds no basis in the record 
or assertion by the Veteran for undertaking further 
development in this case.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, staged ratings may be appropriate when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 
505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


Bilateral Pes Planus with Hallux Valgus Deformity of the 
Great Toes

The Veteran's bilateral pes planus with hallux valgus 
deformity of the great toes was rated as 10 percent disabling 
prior to August 12, 2009 and 30 percent from that date.  

The disability is current rated under Diagnostic Code 5276, 
which provides ratings for acquired flatfoot.  Moderate 
flatfoot with weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  

Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 20 percent disabling for unilateral 
disability, and is rated 30 percent disabling for bilateral 
disability.  

Pronounced flatfoot, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 30 percent disabling for unilateral 
disability, and is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a.  

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal 
or metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 
30 percent disabling.  A Note to Diagnostic Code 5283 
provides that malunion or non-union of tarsal or metatarsal 
bones with actual loss of use of the foot is rated 40 percent 
disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other 
foot injuries.  Moderate residuals of foot injuries are rated 
10 percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
Diagnostic Code 5284 provides that foot injuries with actual 
loss of use of the foot are to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.  

The Veteran underwent a VA examination in January 2003.  She 
complained of having pain, swelling and fatigue at rest and 
while standing or walking.  She also reported having weakness 
while standing or walking and not being able to stand for 
prolonged periods of time or exercise.  She reported losing 
three jobs because of the foot condition.  

The examiner noted that his examination of the feet did not 
reveal any signs of abnormal weightbearing.  It also did not 
reveal any painful motion, edema, disturbed circulation, 
weakness, atrophy of musculature or tenderness.  

The examiner diagnosed mild pes planus.  There was no 
significant valgus deformity.  Palpation of the plantar 
surface of the feet did not reveal any tenderness.  

Another VA examination was conducted in November 2004.  The 
Veteran reported having pain on the outer aspects of the feet 
and on the arches medially when walking.  She tended to bear 
weight on the outer aspects of her feet.  Walking aggravated 
the pain and resulted in a sharp pain that prevented her from 
running.  

The examiner diagnosed bilateral pes planus without pronation 
and bilateral mild hallux valgus deformities.  The examiner 
observed weight bearing on the outer aspects of the feet when 
walking without shoes.  

There was tenderness to palpation under the arches medially 
as well as on the outer aspects of the feet over the fifth 
metatarsal bones.  The halluces showed active and passive 
dorsiflexion to 35 degrees and active and passive plantar 
flexion to 20 degrees without any objective evidence of pain 
or weakened movement against resistance.  

Another VA examination for the feet was conducted in August 
2009.  The examiner noted moderate pronation of the left 
foot.  There was no pain on manipulation of the left foot.  
There was mild valgus angulation of the calcaneus.  

Regarding the right foot, the examiner noted marked 
pronation.  There was pain on manipulation.  For each foot, 
the examiner identified callosities and an unusual shoe wear 
pattern.  Otherwise, the August 2009 examination was 
consistent with prior examinations.  

In reviewing the record, the Board finds that the service-
connected bilateral pes planus with hallux valgus deformity 
of the great toes currently is not shown to be manifested by 
more than severe overall disablement with respect to either 
foot.  

While marked pronation of the right foot was noted during the 
most recent examination, there were no findings consistent 
with or even approaching those of extreme tenderness of the 
plantar surface or marked inward displacement and severe 
spasm of the tendo achillis.  He did have altered weight 
bearing, callosities and unusual shoe wear on the right, as 
well as involving the left foot.  On this side, findings 
consistent with pronounced disability were not demonstrated.  

On the other side, the recent examination noted findings of 
moderate pronation of the left foot with normal Achilles 
alignment, but no pain on manipulation.  Findings consistent 
with more than moderate disability on the left side were not 
demonstrated.  

With respect to the hallux valgus deformity of the great 
toes, the VA examination in 2004 described the condition as 
being mild.  The most recent examination did not reflect 
changes that would be consistent with severe manifestations 
related to either great toe or history of corrective surgery.  
Hence, a separate compensable rating is not assignable for 
either hallux valgus condition.  

On this record, the Board finds that an increased rating 
higher than 30 percent for the service-connected bilateral 
foot disability is not assignable.  


Vasomotor Rhinitis

The Veteran's vasomotor rhinitis is currently rated as 
noncompensable under Diagnostic Code 6522.  That code 
provides ratings for allergic or vasomotor rhinitis.  
Allergic or vasomotor rhinitis without polyps, but with 
greater than 50-percent obstruction of nasal passage on both 
sides or complete obstruction on one side, is rated as 10 
percent disabling.  Allergic or vasomotor rhinitis with 
polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.  

Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid 
sinusitis), 6512 (frontal sinusitis), 6513 (maxillary 
sinusitis ), and 6514 (sphenoid sinusitis) are to be rated 
under the General Rating Formula for Sinusitis.  

The General Rating Formula for sinusitis provides a 
noncompensable (no percent) rating for sinusitis that is 
detected by X-ray only.  A 10 percent rating is assigned for 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 50 percent rating is assigned following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  

A Note to the General Rating Formula for Sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97.  

The Veteran underwent a VA examination for rhinitis in 
January 2003 and complained of interference with breathing 
through the nose, difficulty communicating with others by 
speech, hoarseness of her voice, an inability to speak above 
a whisper, and shortness of breath.  Her last sinus attack 
was only about five days prior to the examination.  She 
reported missing a considerable amount of days from work.  

The examiner noted a 40 percent nasal obstruction in both 
nostrils.  There was no nasal deviation or loss of any part 
of the nose.  An X-ray study revealed negative views of 
paranasal sinuses.  

The private medical records show that the Veteran suffered a 
sinus infection in April 2004.  The Veteran had a headache 
along with pain and pressure around the eyes.  

The record noted the use of Decadron, which was a potent 
synthetic member of the glucocorticoid class of steroid 
hormones that acted as an anti-inflammatory and 
immunosuppressant.  The clinician also gave the Veteran a 
sample of Z-Tripak, which is a three-day antibiotic 
treatment.  There is no indication that the Veteran was 
incapacitated.  

The next VA examination for rhinitis occurred in November 
2004 when the Veteran reported having symptoms of nasal 
congestion year round.  Once a month or so, her sinusitis 
required treatment with antibiotics.  She uses Flonase nasal 
spray and unspecified pills.  

Significantly, there were changes of bilateral hypertrophy of 
the inferior turbinates and sinus tenderness.  The diagnoses 
included those of vasomotor rhinitis and recurrent sinusitis.  

When examined by VA in August 2009, the Veteran was noted to 
have had six non-incapacitating episodes of sinus 
manifestations in the past year.  There was not evidence of 
sinus disease at that time.  The diagnosis was that of mild 
rhinitis  

Based on a careful review of the entire record, the Board 
finds that the service-connected upper respiratory disability 
picture currently is shown to be productive of recurrent 
rhinitis and sinusitis symptoms that more nearly resemble 
that of the Veteran having from three to six non-
incapacitating episodes of infection with headaches, pain and 
purulent discharge during the course of a year.  

Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, an increased rating of 10 percent is for 
application for the period of the appeal.  


Migraine Headaches

The service-connected migraine headaches are currently rated 
as 30 percent disabling under the provisions of Diagnostic 
Code 8100.  

During the VA examination of November 2004, the Veteran noted 
having missed as many as three days a month due to her 
headaches.  The examiner described her migraine as being a 
relatively stable issue with two or three bad episodes per 
month.  

When examined by VA in August 2009, the Veteran reported 
having intermittent migraine headaches averaging once weekly.  
These lasted up to four or five hours when mild and up to 
twenty-four hours when severe.  The examiner indicated that 
less than half of the attacks were prostrating with a usual 
duration of hours.  

Significantly, the recently submitted records dealing with 
private treatment received by the Veteran in 2007 and 2008 
provide more insight into the severity of his headache 
manifestations.  

When seen most recently in October 2008, the examiner noted 
that the Veteran had last been seen in February of that year.  
She was requesting a refill of her blood pressure medication 
and that used for her migraines as well.  

It was recorded for clinical purposes that the medication 
worked well with usually one dose to relieve her headaches 
that she had sometimes during her menstrual cycle.  

The symptoms included photophobia and nausea and required 
that she lie down in a dark, quiet room.  Her medications 
included Zomig, 5 mg that was to be taken once at the outset 
of attack and repeated in two hours.  

The earlier episodes of private treatment in January and 
February 2008 and in January and February 2007 provide no 
pertinent information other than noting the Veteran's history 
of migraine headaches.  

The Veteran asserts that she experiences multiple attacks of 
migraine headaches every month that are very disabling and 
cause her miss work frequently.  While she reports being 
forced to deplete her leave and to take leave without pay at 
work, the Board finds that this alone does not equate with 
severe economic inadaptability as required for the assignment 
of a 50 percent rating in this case.  

The submitted leave information in this regard cannot serve 
to identify the extent to which the Veteran forced to miss 
work due to migraine attacks or to show that she experienced 
work disruption beyond that anticipated by her allotted leave 
benefits for a particular year.  

The VA examinations over time have described migraine attacks 
of varying intensity and frequency based on information 
provided by the Veteran.  

However, the more credible information provided in connection 
with her actual private medical treatment in 2007 and 2008 
clearly does not describe a disability picture that would 
meet or even come close to the criteria of very frequent, 
completely prostrating and prolonged headache attacks as 
required for the assignment of the next higher rating of 50 
percent.  

During this time frame, the Veteran is not shown to have 
sought medical attention expressly for migraines that were 
completely prostrating or prolonged or to have described 
manifestations that were very frequent and not readily 
controlled by prompt usage of her prescribed medication.  

Accordingly, in evaluating and weighing the evidence of 
record, the Board finds that an increased rating higher than 
30 percent is not assignable given the established schedular 
criteria.  


Extraschedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold factor for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the applicable schedular 
criteria are inadequate for the purpose of compensating the 
veteran.   
 
Initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for the disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extraschedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

Here, the rating criteria are quite clear in identifying the 
particular disability picture required for the currently 
assigned 30 percent rating and the next higher rating.  

As discussed, the described standards adequately contemplate 
the manifestations presented in this case in the sense that 
unusual or exceptional circumstances that would require a 
different approach have not been identified by the Veteran.  

Clearly, for one thing, the record does not reflect that the 
Veteran has required frequent hospitalization or experienced 
marked interference with employment beyond those contemplated 
by the criteria established for the purpose of rating.  

In sum, there is no suggestion that the average industrial 
impairment due to service-connected disability would be in 
excess of or exceptionally incompatible with that 
contemplated under the rating criteria.  

Accordingly, for these reasons, the Board determines that 
referral of this case for extraschedular consideration is not 
in order.  


ORDER

An increased rating in excess of 30 percent for the service-
connected bilateral pes planus with hallux valgus deformity 
of the great toes is denied.  

An increased rating of 10 percent, but no more for the 
service-connected vasomotor rhinitis is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  

An increased rating in excess of 30 percent for the service-
connected migraine headaches is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


